Citation Nr: 0210836	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  95-35 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	James Valentin, attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1974 to September 
1976.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 1995 RO rating decision that denied service 
connection for a bilateral knee condition.  In a June 1998 
decision, the Board denied the appeal.

The veteran appealed the June 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
He also appointed James Valentin, attorney, to represent him 
before the Court and VA.  In December 1998, a Court order 
granted a December 1998 joint motion from the parties to 
vacate and remand the Boards June 1998 decision for 
additional action.  The case was thereafter returned to the 
Board.  

In an April 1999 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument 
and/or evidence.  In July 1999, the Board remanded the case 
to the RO for additional development.



FINDINGS OF FACT

1.  The veteran's knee problems in service were acute and 
transitory and/or related to pre-service Osgood Schlatter's 
Disease that resolved without residual disability.

2.  The veteran's current right and left knee disorders were 
not present in service or for many years later, and are 
unrelated to disease or injury in service, including Osgood 
Schlatter's Disease.


CONCLUSION OF LAW

Residuals of right and left knee surgeries and degenerative 
changes of the knees were not incurred in or aggravated by 
active service; nor may arthritis of the knees be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a bilateral knee 
disorder, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of any right and left knee 
conditions, and to obtain an opinion as to the etiology of 
any knee condition found.  He and his attorney have been 
provided with a statement of the case, a supplemental 
statement of the case, the June 1998 Board decision, and the 
December 1998 joint motion of the parties to the Court that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  The 
veteran and his attorney have been informed of the type of 
evidence necessary to substantiate the claim, and of the 
respective responsibilities of the veteran and VA as to 
obtaining that evidence.  The VA and the veteran's attorney 
have located and obtained most of the evidence identified as 
potentially relevant.  In a May 2001 letter, the attorney 
notified the RO that any evidence not already submitted 
cannot be retrieved.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the attorney 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

A.  Factual Background

The veteran had active service from October 1974 to September 
1976.

Service medical records show that the veteran underwent 
medical examination in September 1974 for enlistment into 
service.  The report of that examination indicates that the 
veteran had crepitus of the left knee with no instability and 
no complaints.  A report of treatment in October 1974 notes 
that the veteran had bilateral Osgood Schlatter's Disease and 
that the symptoms had subsided, and that the symptoms had 
been aggravated by basic training.  He was prescribed knee 
pads.

Service medical records show that the veteran was seen in 
early January 1975 for knee problems associated with Osgood 
Schlatter's Disease.  He was given a profile that noted he 
was medically qualified for duty with temporary limitations 
for 30 days due to Osgood Schlatter's Disease.  He was seen 
later in January 1975 for chondromalacia symptoms of the 
right knee.  In March 1975, he was given a profile that noted 
he was medically qualified for duty with permanent 
limitations due to chondromalacia symptoms of the right knee.

The veteran underwent medical examination in July 1976 for 
separation from service.  On a report of medical history, it 
was noted that he had occasional pain of the knees.  A right 
or left knee disorder was not found on examination.

VA and private medical records, including reports submitted 
in conjunction with a claim for Worker's Compensation, show 
that the veteran was treated and evaluated for right and left 
knee problems from the 1980's to 2001.  The more salient 
medical reports are discussed below.

A private medical report shows that the veteran was seen in 
January 1988 for left knee problems associated with an injury 
at work in October.  He was recommended for arthroscopic 
surgery.  Private medical reports show that he underwent 
arthroscopy of the left knee and medial meniscectomy in 
January 1988.  The diagnosis was torn medial meniscus of the 
left knee.  

Private medical reports show that the veteran was treated for 
right knee problems in August 1990.  He underwent arthroscopy 
of the right knee, debridement, and medial meniscectomy.  The 
diagnosis was torn medial meniscus of the right knee.

A private medical report dated in July 1995 notes that the 
veteran had undergone arthroscopic surgery for torn medial 
meniscus of the left knee in January 1988 and arthroscopy and 
medial meniscectomy about the right knee in August 1990.   
The signatory, a medical doctor, noted that there was no 
preexisting condition that was a contributing factor.

Statements dated in August 1995 were received from 2 
acquaintances of the veteran.  The statements were to the 
effect that the signatories had known the veteran for 30 
years or more and that he had been in reasonably good health 
prior to service, but that he had painful knees after service 
because of his bilateral knee condition.

The veteran testified at a hearing in January 1996.  The 
testimony was to the effect that he had Osgood Schlatter's 
Disease at the age of 13 years and that the disease had been 
aggravated by service.  He stated that he had been unable to 
participate in sports after service.

Private medical reports show that the veteran submitted a 
Worker's Compensation claim in 1996.  Those records reveal 
that the veteran had sustained a strained right knee at work 
in March 1996.

The veteran testified before a member of the Board in April 
1997.  His testimony was to the effect that his right and 
left knee problems began in service, and that he had had 
continuous knee problems since separation from service that 
he treated himself before the 1980's.

Medical literature was received in 2001.  This literature 
notes that Osgood Schlatter's Disease occurs between the ages 
of 10 to 15 years, and was more common in boys.  The etiology 
was thought to be trauma from excessive traction by the 
patella tendon on its immature epiphyseal insertion.  The 
major features of the disease were pain, swelling, and 
tenderness over the tibial tubercle at the patellar tendon 
insertion.  Resolution of the disease was usually 
spontaneous.  Relieving pain and avoiding sport and excessive 
exercise, especially deep knee bending, were the only 
necessary measures.  

A private medical report shows that MRI (magnetic resonance 
imaging) scans of the veteran's knees were taken in May 2001.  
The impression was mild degenerative change, bilaterally.

The veteran underwent a VA compensation examination in August 
2001 to determine the nature and extent of any knee 
conditions.  The examiner reviewed the evidence in the 
veteran's claims folder and noted that the veteran had 
degenerative joint disease.  The examiner noted that Osgood 
Schlatter's Disease was not a predisposing factor for 
degenerative joint disease and that the Osgood Schlatter's 
Disease was a disease of childhood, self-limiting, and healed 
by itself.  The examiner opined that the veteran did not have 
Osgood Schlatter's Disease at the time of entry into service, 
and that the knee condition in service was a strain or sprain 
that should not have any long term residuals.  The examiner 
opined that the veteran's degenerative joint disease of the 
knees was not likely connected to the knee problems in 
service.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The service medical records reveal that the veteran was seen 
for knee problems associated with chondromalacia and Osgood 
Schlatter's Disease, and that occasional knee pain was noted 
at the time of his medical examination in July 1976 for 
separation from service.  The report of that medical 
examination, however, does not show the presence of any knee 
abnormality.

The post-service medical records do not show the presence of 
knee problems until 1988 when private medical reports reveal 
a left knee disorder related to an injury at work in October 
1987.  The private medical records also reveal the presence 
of a torn medical meniscus of the right knee in 1990.  Those 
records do not link the veteran's left and right knee 
disorders, found in 1988 and 1990, respectively, to a disease 
or injury in service.  The veteran underwent a VA medical 
examination in 2001 and the examiner concluded that the 
veteran had degenerative joint disease of the knees and 
opined that the degenerative joint disease was unrelated to 
Osgood Schlatter's Disease or the acute and transitory knee 
strains or sprains in service.  The conclusion and opinion of 
the VA examiner is supported by medical literature that 
indicates Osgood Schlatter's Disease is a childhood disease 
that usually resolves by itself and the private medical 
report of the MRI scans of the knees in 2001 showing the 
presence of degenerative changes of the knees.  The 
examiner's conclusion is also supported by the July 1995 
medical report indicating that at the time of surgeries in 
1988 and 1990 there was "no pre-existing condition" in 
either knee that contributed to the conditions requiring 
surgery.

Statements from the veteran and acquaintances, and testimony 
of the veteran are to the effect that the veteran had 
continuous problems with painful knees after service, but 
there is no competent evidence linking those symptoms to a 
disease or injury incurred in service, or to the currently 
identified disabilities (degenerative changes, status after 
meniscectomies).  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488 (1997).  The lay statements of the veteran 
and of his acquaintances are not competent evidence because 
the evidence does not show that they have the training, 
education or experience to make medical diagnoses, statements 
or opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(1); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
the veteran's knee conditions in service were acute and 
transitory, whether related to Osgood Schlatter's Disease, 
strain or sprain, and resolved without residual disability.  
The veteran's residuals of right and left knee surgeries 
after service and degenerative joint disease of the knees, 
first demonstrated many years after service, are unrelated to 
a disease or injury in service and/or Osgood Schlatter's 
Disease.  The preponderance of the evidence is against the 
claim for service connection for disorders of the right and 
left knees, and the claim is denied.

The  benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Service connection for a bilateral knee disorder is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

